AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                               for the
                                                      District of South Carolina



      Jason Lyons, Chad Wright, Adrian Russo,
                           Plaintiffs
                                                                         Civil Action No.
                                                                                            6:17-cv-02362-DCC-KFM
                               v.

      BAIC Inc., VFG Inc. formerly known as
      Voyager Financial Group, SoBell Ridge
     Corp., Bradling Financial Group, Veternas
     Benefit Leverage, Andrew Gamber, Mark
    Corbett, Candy Kern-Fuller, and Upstate Law
                      Group,
                          Defendants



         Charlotte McFerren, Billy Lee Green,
         Augustus Bostick, Jr., Mark Adragna,
                   Courtney Koepf,
                           Plaintiffs


                               v.

      BAIC Inc., VFG Inc. formerly known as
      Voyager Financial Group, SoBell Ridge
     Corp., Financial Products Distributors LLC,
       Performance Arbitrage Company, Life
    Funding Options Inc., Andrew Gamber, Mark
     Corbett, Katharine Snyder, Michelle Plant,
      David Woodard, Candy Kern-Fuller, and
                 Update Law Group,
                          Defendants
                                                                         Civil Action No.   6:18-cv-01298-DCC-KFM

                Life Funding Options Inc.,
                       Counter-Claimait

                               v.

     Mark Adragna, Augustus Bostick, Jr., Billy
     Lee Green, Courtney Koepf, and Charlotte
                   McFerren,
                      Counter-Defendants




                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
O other: permanent injunction and dismissal of actions is entered as to defendant Mark Corbett.

O other: permanent injunction and dismissal of actions is entered as to consenting defendants.


O other: plaintiffs Augustus Bostick, Jr., Mark Adragna, and Courtney Koepf do not seek any relief from Defaulting
Defendants beyond the injunctive relief provided in Order.

O the plaintiffs Jason Lyons, Chad Wright, Adrian Russo, Charlotte McFerren, and Billy Lee Green, from the
defendants, BAIC, Andrew Gamber, Sobell Ridge Corp., Voyager Financial Group, Financial Products Distributors LLC,
and David Woodard, in the amount of One Hundred, Fifty-Four Thousand, Six Hundred and Six dollars, and 00/100
($154,606.00), as set out in the order #200 in case 6:18-cv-02362-DCC-KFM and order #172 in case 6:18-cv-01298-
DCC-KFM, plus post judgement interest at the rate of 1.60%.


This action was (check one):
 tried by a jury, the Honorable                   presiding, and the jury has rendered a verdict.

 tried by the Honorable                 presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr.


Date: October 28, 2019                                           ROBIN L. BLUME, CLERK OF COURT


                                                                                  s/Ashley Buckingham
                                                                              Signature of Clerk or Deputy Clerk
